Citation Nr: 0212877	
Decision Date: 09/24/02    Archive Date: 10/03/02

DOCKET NO.  98-08 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hearing loss in the 
right ear.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision of the 
Regional Office (RO) that, in pertinent part, denied the 
veteran's claims for service connection for hearing loss in 
the right ear and PTSD.  When this case was previously before 
the Board in July 2000, it was concluded that the claim for 
service connection for PTSD was well grounded.  In addition, 
the Board remanded the case for additional development of the 
record and to consider this claim on the merits, and for the 
RO to readjudicate the claim for service connection for 
hearing loss in the right ear.  The case is again before the 
Board for appellate consideration.


FINDINGS OF FACT

1.  Hearing loss disability in the right ear was first shown 
many years after service, and there is no competent medical 
evidence that demonstrates that it is related to service. 

2.  The veteran's military occupational specialty was field 
artillery basic and his duties in service included cannoneer.  

3.  He did not engage in combat with the enemy.

4.  An in-service stressor has not been verified.

5.  The currently diagnosed PTSD has not been demonstrated to 
be the result of a verified in-service stressor.


CONCLUSIONS OF LAW

1.  Hearing loss disability in the right ear was not incurred 
in or aggravated by active service.  38 U.S.C.A. § 1110 (West 
Supp. 2001); 38 C.F.R. § 3.385 (2001)

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. § 3.304(f) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of the Department of 
Veterans Affairs (VA) to notify the veteran and the 
representative of the information and evidence necessary to 
substantiate a claim, and has enhanced VA's duty to assist a 
veteran in developing the evidence necessary to substantiate 
a claim.  See Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

VA has met its duty to notify and assist in the veteran's 
case.  Rating decisions, a statement of the case, 
supplemental statements of the case, and VA letters to the 
veteran, apprised the veteran of the law applicable in 
adjudicating the appeal, the reasons and bases for the VA 
decisions, and the information and evidence needed to 
substantiate the claims.  Specifically, in compliance with 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), a June 13, 
2002 RO letter apprised the veteran of the development the VA 
would attempt to perform, and the evidence the veteran needed 
to provide.  The correspondence reflects that the veteran's 
representative received a copy.  There is no indication that 
this correspondence was returned as undeliverable.  As such, 
the Board finds that the correspondence clearly satisfied 
VA's duty to notify the veteran of the information and 
evidence necessary to substantiate his claim.  

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records as 
well as post-service VA treatment records.  The veteran has 
not indicated that there is any additional evidence that 
could be obtained.  Accordingly, the Board finds that all 
information and evidence have been developed to the extent 
possible and that no prejudice will result to the veteran by 
the Board's consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.

	I.  Service connection for hearing loss in the right ear

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 25 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2001).

The United States Court of Appeals for Veterans Claims 
(Court), citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992), stated in Hensley v. Brown, 5 Vet. App. 155 (1993), 
that it has held the above regulation, although prohibiting 
an award of service connection where audiometric test scores 
are within established limits, does not prevent a veteran 
from establishing service connection on the basis of post-
service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  In Hensley, id. at 157, citing Current Medical 
Diagnosis & Treatment 110-11 (Stephen A. Schroeder et. al 
eds., 1988), the Court also indicated that the threshold for 
normal hearing was from 0 to 20 decibels, and that higher 
threshold levels revealed some degree of hearing loss.  

The evidence supporting the veteran's claim for service 
connection for hearing loss in the right ear consists of his 
statements and medical evidence that documents that he 
currently has right ear hearing loss disability for VA 
purposes.  The record reflects the fact that the veteran's 
military occupational specialty was field artillery basic, 
and that his principal duties included cannoneer.  The Board 
concedes, therefore, that the veteran undoubtedly had noise 
exposure during service.  An audiometric test conducted by 
the VA in May 1992 showed that the hearing threshold level in 
decibels in the right ear were 10, 10, 25, 35 and 50 at 500, 
1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  In 
addition, the Board observes that during the July 1997 VA 
audiometric examination, the veteran related that he was in 
artillery in service for approximately two years, and that he 
was never offered hearing protection.  He further stated that 
he had a long-standing problem of otitis media in both ears.  
Audiometric testing at that time revealed the right ear 
hearing threshold levels, in decibels, were 20, 20, 50, 55 
and 60, at 500, 1,000, 2,000, 3,000, and 4,000, Hertz, 
respectively.  It was concluded that the veteran had normal 
hearing from 250 to 1000 Hertz with a moderate sensorineural 
hearing loss from 1500 to 8000 Hertz in the right ear.  

In contrast, the evidence against the veteran's claim is 
substantial.  In this regard, the Board observes that the 
service medical records are negative for complaints or 
findings pertaining to hearing loss in the right ear.  It is 
significant to point out that on a report of medical history 
completed in March 1971, at the time of the separation 
examination, the veteran specifically denied having a hearing 
loss.  Moreover, an audiometric test on the separation 
examination showed that the hearing threshold levels in 
decibels were 15, 15, 15 and 15 at 500, 1000, 2,000 and 4,000 
Hertz, respectively.  The initial indication of a hearing 
loss disability in the right ear was at the time of the 
audiometric examination performed by the VA in May 1992.  
This hearing loss disability was confirmed on subsequent VA 
audiometric tests, including on the VA examination in July 
1997.  As noted above, the Board acknowledges that the 
veteran's military occupational specialty suggests that he 
was subjected to noise exposure in service.  The Board 
recognizes that service connection has been granted for 
hearing loss in the left ear, but emphasizes that this was 
predicated on a determination that it was directly related to 
the veteran's service-connected otitis media in that ear.  
The fact remains that a hearing loss disability in the right 
ear was first demonstrated more than twenty years following 
the veteran's discharge from service and there is no 
competent medical evidence of record that links it to 
service.  Accordingly, in the absence of any clinical 
evidence of a hearing loss, or clinically significant change 
in hearing ability, in the right ear during service, or for 
many years thereafter, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for defective hearing in the right ear.  

	II.  Service connection for PTSD 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. §  
4.125(a); a link, established by medical evaluation, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony may establish the occurrence of the 
claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner of war (POW) under the 
provisions of 38 C.F.R. § 3.1(y), and the claimed stressor is 
related to that prisoner of war experience, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardship's of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (effective March 7, 1997).

In order for service connection to be awarded for non-combat 
and non-POW PTSD, three elements must be present: (1) a 
current medical diagnosis of PTSD; (2) medical evidence of a 
causal nexus between current symptomatology and the claimed 
in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor actually occurred. 38 
C.F.R. 3.304(f); Moreau v. Brown, 9 Vet. App. 389 (1996).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set 
forth the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service, which, as discussed above, is an 
essential element in solidifying a claim for service 
connection for PTSD.  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b) (West 1991), 38 C.F.R. 3.304(d) and (f) 
(2001), and the applicable provisions contained in VA Manual 
21-1, the evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993). The determination as to whether 
the veteran "engaged in combat with the enemy" is made, in 
part, by considering military citations that expressly denote 
as much. Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
However, the Court has recently held that the Board may not 
rely strictly on combat citations or the veteran's military 
occupational specialty to determine if he engaged in combat; 
rather, other supportive evidence of combat experience may 
also be accepted.  See Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996); West v. Brown, 7 Vet. App. 70, 76 (1994). If 
combat is affirmatively indicated, then the veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be "satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994). The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996). 
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

In VAOPGCPREC 12-99, the General Counsel of the VA concluded 
that the phrase "combat with the enemy," as used in 
38 U.S.C.A. § 1154(b) required "that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality."  It was further indicated that the issue 
of whether any particular set of circumstances constituted 
engagement in combat with the enemy for purposes of 
38 U.S.C.A. § 1154(b) must be resolved on a case-by-case 
basis.  In Gaines v. West, 11 Vet. App. 353 (1998), the Court 
held that the VA is not required to accept the veteran's 
assertions that he was in combat.  In this case, the Board 
concludes that the veteran did not engage in combat with the 
enemy.  

The veteran asserts that service connection is warranted for 
PTSD.  The evidence supporting his claim includes his 
personnel records that show that he served in Vietnam and 
that his military occupational specialty was field artillery.  
In addition, his duties in Vietnam included cannoneer.  
During a VA psychiatric examination in September 1997, the 
veteran reported that on one occasion in Vietnam, a fire 
started, there was an explosion and it was difficult to 
breathe.  He noted that nobody was injured in this incident.  
The veteran also related that a fire mission was called in by 
a reconnaissance team that was being chased by the enemy and 
the fire was directed onto the reconnaissance team.  He 
indicated that he often wondered whether any allies were 
killed with those rounds.  He also maintained that he saw 
executions by the South Vietnamese of the Viet Cong and a 
mortar attack at "VC Valley, not too far out of An Khe," 
and that this was traumatic for him.  The veteran further 
related that after his return from service, he just "sat" 
for the first year and did not do anything.  He described 
that he had nightmares, flashbacks and that he was quite 
jumpy to loud noises.  Following a mental status evaluation, 
the Axis I diagnosis was PTSD.  The Axis IV diagnoses 
included that he was exposed to the war in Vietnam.  

The evidence against the veteran's claim includes the service 
medical records that show no complaints or findings of any 
psychiatric disability, to include PTSD.  In this regard, the 
Board notes that on the report of medical history in March 
1971, in conjunction with the separation examination, the 
veteran denied having trouble sleeping, depression, excessive 
worry, nightmares or nervous trouble.  A psychiatric 
evaluation on the separation examination in March 1971 was 
normal.  The only stressors the veteran has mentioned were 
those he described at the time of the September 1997 VA 
psychiatric examination.  These were summarized above.  The 
Board observes that the RO sent the veteran letters in June 
1997 and again in August 2000 asking him to provide 
information concerning any stressful incidents that occurred 
in service.  No response was received to either request.  In 
Wood v. Derwinski, 1 Vet. App 190 (1991), the Court noted 
that "[t]he duty to assist is not always a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  

Information was received from the United States Armed 
Services Center for Research of Unit Records.  The unit 
history documented combat operations, incidents and 
casualties for the relevant time period.  It is significant 
to point out that the veteran has not provided the names of 
anyone he saw who was injured or killed, nor has he described 
the type of stressor whose existence could be verified.  The 
Board also notes that in his notice of disagreement dated in 
October 1997, the veteran asserted that he had received the 
Purple Heart Medal and the Combat Infantryman Badge.  The 
available record, however, fails to document that this is 
true.  In fact, the veteran's personnel file and the 
discharge certificate indicate that he was awarded the 
National Defense Service Medal, the Vietnam Service Medal, 
the Good Conduct Medal, the Vietnam Campaign Medal and the 
Army Commendation Medal.  Since there is no independent 
confirmation that the veteran received the medals he alleged 
he was awarded, his credibility is compromised.  In sum, the 
evidence fails to establish that the veteran was in combat or 
that he was exposed to a stressor in service.  The Board must 
conclude, therefore, that the preponderance of the evidence 
is against the claim for service connection for PTSD.  


ORDER

Service connection for hearing loss in the right ear is 
denied.

Service connection for PTSD is denied.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

